Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19      PageID.18867    Page 1 of 31




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  THE SHANE GROUP, INC., et al.,

        Plaintiffs,
                                                    Case No. 10-CV-14360
  v.                                                (Class Action Matter)
                                                    HON. DENISE PAGE HOOD
  BLUE CROSS BLUE SHIELD OF MICHIGAN,

       Defendant.
  _______________________________________/

       ORDER GRANTING MOTION FOR FINAL APPROVAL OF
             SETTLEMENT AND PLAN ALLOCATION;
       GRANTING CLASS COUNSEL’S MOTION FOR AWARD OF
      ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES, AND
   PAYMENT OF INCENTIVE AWARDS TO CLASS REPRESENTATIVES;
    AND GRANTING IN PART AND DENYING IN PART THE VARNUM
        GROUPS’ MOTION FOR ATTORNEY FEES AND COSTS

  I.    BACKGROUND

        On June 22, 2012, a Consolidated Class Action Amended Complaint was filed

  against Defendant Blue Cross Blue Shield of Michigan (“Blue Cross”) alleging:

  Unlawful Agreement in Violation of § 1 of the Sherman Act under the Rule of Reason

  (Count I); Unlawful Agreements in Violation of Section 2 of the Michigan Antitrust

  Reform Act, M.C.L. § 445.772 (Count II). (Doc. No. 78) The class action seeks to

  recover overcharges paid by purchasers of Hospital Healthcare Services directly to

  hospitals in Michigan. These overcharges resulted from the anticompetitive acts by
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19         PageID.18868     Page 2 of 31




  Blue Cross. (Am. Comp., ¶ 1) Blue Cross is a Michigan nonprofit healthcare

  corporation headquartered in Detroit, Michigan. (Am. Comp., ¶ 18) Blue Cross

  provides, directly and through its subsidiaries, health insurance and administrative

  services, including preferred provider organization (“PPO”) health insurance products

  and health maintenance organization (“HMO”) health insurance products. (Am.

  Comp., ¶ 18)

        After a Fairness Hearing, this Court entered an Order Approving Settlement and

  Final Judgment on March 31, 2015. (Doc. Nos. 213, 214, 215) Certain Objectors

  appealed the matter. (Doc. Nos. 216, 219, 221) On June 7, 2016, the Sixth Circuit

  Court of Appeals issued its opinion stating that this Court “must begin the Rule 23(e)

  process anew.” Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d

  299, 311 (6th Cir. 2016). On appeal was the sealing of various filings by the parties

  from public view. The Sixth Circuit found that the unnamed class members were

  entitled to review the sealed documents, subject to the rights of the parties and third

  parties to make the showings necessary to seal, to determine the bases of the proposed

  settlement.

        On remand, the Court entered a more specific Order Regarding Various

  Motions to Seal or Redact. (Doc. No. 322) The Court thereafter entered an Order

  Granting Preliminary Approval to Proposed Class Settlement on April 17, 2018. (Doc.


                                            2
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18869     Page 3 of 31




  No. 323) The Court set a date for the Fairness Hearing on November 8, 2018, 2:00

  p.m. Objections were filed by Christopher Andrews on August 22, 2018 (Doc. Nos.

  341 and 344) and entities represented by the law firm of Varnum LLP on September

  14, 2018 (Doc. No. 343)

  II.   FAIRNESS HEARING/MOTION FOR FINAL APPROVAL

        A.     Rule 23

        Rule 23 of the Rules of Civil Procedure governs the Court’s determination of

  whether the settlement is fair. Pursuant to Fed. R. Civ. P. 23(e)(2), “[t]he claims,

  issues, or defenses of a certified class may be settled, voluntarily dismissed, or

  compromised only with the court’s approval. The following procedures apply to a

  proposed settlement, voluntary dismissal, or compromise: If the proposal would bind

  class members, the court may approve it only after a hearing and on finding that it is

  fair, reasonable, and adequate.” The factors to be determined at the fairness hearing

  are: (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration

  of the litigation; (3) the amount of discovery engaged in by the parties; (4) the

  likelihood of success on the merits; (5) the opinions of class counsel and class

  representatives; (6) the reaction of absent class members; and (7) the public interest.”

  Int’l Union, UAW v. Gen. Motors Corp., 497 F.3d 615, 631 (2007).




                                             3
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19             PageID.18870     Page 4 of 31




         B.     Objections Filed

                1.     Christopher Andrews

         Andrews lists several issues including: that the settlement unfairly benefits the

  named plaintiffs and class counsel; the defective and unbinding preliminary approval

  order and amended agreement; the undocumented and excessive expenses and costs

  including those of the administrator; the bloated and illegal hourly rates and number

  of hours with lack of evidentiary proof, like time sheets and receipts; the excessive

  incentive awards; the low damage amount returned to the class and low claims rates;

  the lack of a claims administration process; the Blue Cross heavily backed cy pres

  designee is unacceptable; that substantial recovery of more than $30 million based on

  the evidence is possible against Blue Cross; that the settlement is unfair and

  unreasonable; that the settlement is not in the best interests of the class members; the

  plaintiffs lack Article III standing; the settlement is not in the public interest; that the

  settlement runs contrary to public policy; the settlement violates the Due Process

  Clause; Class Counsel has breached its fiduciary duty of the class by putting its own

  interests ahead of the class; the settlement provides no meaningful relief to the class;

  continued litigation does not pose substantial risks in establishing liability and

  damages.




                                               4
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19         PageID.18871     Page 5 of 31




               2.     The Varnum Group Objections

        The self-insured Objectors, represented by the Varnum firm (“Varnum Group”),

  filed a joint objection asserting: 1) the proposed settlement fund is woefully

  inadequate; 2) the attorney fees requested of class counsel are excessive and not

  supported by the record; 3) the proposed settlement gives an improper “bounty” to the

  named Plaintiffs; 4) the claims process is unnecessarily burdensome.

        They argue that under the “preferential treatment” standard, although not

  included in the seven UAW factors in evaluating the fairness of a settlement, the Sixth

  Circuit also looked to whether the settlement gives preferential treatment to the named

  plaintiffs and class counsel, citing Greenberg v. Procter & Gamble Co. (In re Dry

  Max Pampers Litig.), 724 F.3d 713, 719 (6th Cir. 2013) and Vasalle v. Midland

  Funding LLC, 708 F.3d 747, 755 (6th Cir. 2013). The Objectors’ arguments are

  addressed in the analysis below.

        C.     Factors

               1.     Substantial Risk of Fraud or Collusion

        Applying the first factor, the Court finds there is no indication of fraud or

  collusion in this case. The Varnum Group did not raise this issue on remand. It is

  “presumed that the class representatives and counsel handled their responsibilities

  with the independent vigor that the adversarial process demands” absent “evidence of


                                            5
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18872      Page 6 of 31




  improper incentives.” UAW, 497 F.3d at 628. Each party vigorously advanced and

  defended their arguments and positions before the Court. There were initially three

  cases filed relating to the instant Settlement which were later consolidated by the

  Court after the parties’ agreed to do so. (Doc. No. 65) Various motions were filed by

  the parties, including a Motion to Dismiss filed by Blue Cross, which was denied by

  the Court. (Doc. No. 102) The parties engaged in extensive motion practice and

  discovery relating to the class certification issue and expert-related issues. It was only

  after these motions were filed that the Court was informed that the parties resolved the

  matter after extensive negotiations. Each time a status conference or a hearing was

  held before the Court, there were numerous attorneys in attendance representing each

  party.

           On remand, more motions were filed regarding the document sealing issue and

  hearings were held on the matter. The Court did not observe any signs that the parties

  were engaged in pretense and posturing during the years in litigation before the Court

  to mask collusion in reaching a Settlement Agreement with Blue Cross. Blue Cross

  has defended these type of anti-trust cases before the Court most vigorously, and

  continues to do so in another case before this Court. Class Counsel in these

  consolidated cases also vigorously argued each of their positions before the Court.

  This factor weighs in favor of the class settlement.


                                              6
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19        PageID.18873    Page 7 of 31




               2.        Complexity, Expense, and Likely Duration of Litigation

        The Court finds that the antitrust MFN issues raised by the Plaintiffs are

  complex, very expensive to litigate and the litigation has been ongoing for years,

  including appeals. The MFN issue is not a common issue involving antitrust cases in

  the healthcare arena. The complexity, expense and duration factor weighs in favor

  of class settlement.

               3.        Amount of Discovery

        All parties agree that they have engaged in discovery of millions of pages of

  documents, multiple terabyte of data, 169 depositions and preparation of competing

  expert reports. They argue that based on all of this discovery taken, Plaintiffs and

  Blue Cross are well-aware of the strengths and weaknesses of the case. They argue

  that based on the significant discovery taken, this factor weighs heavily in favor of

  approval of the settlement.

        There is no dispute that extensive discovery has been taken in this case. On

  remand, further discovery was provided to Class Members and the Objectors. In light

  of this extensive discovery, the Court finds that Plaintiffs and Blue Cross have been

  able to evaluate the propriety and fair value of the settlement. The amount of

  discovery taken and considered by the parties in this case weighs in favor of

  approving the settlement.


                                            7
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18874     Page 8 of 31




               4.     Likelihood of Success on the Merits

        The Varnum Group argues that because the Department of Justice brought a

  federal complaint against Blue Cross, in itself, is significant evidence that Plaintiffs

  have a substantial likelihood of success on the merits. In addition, the Michigan

  legislature banned the MFN Agreements by legislation passed in March 2013. They

  also claim that the Court has not granted a dispositive motion in favor of Blue Cross

  in this suit or the related Aetna lawsuit or the original Department of Justice lawsuit.

  The Objectors argue that it is obvious that the proposed settlement is grossly

  unreasonable, which means class members have nothing to lose, and everything to

  gain, by going forward with trial.

        Plaintiffs assert that in this case, an expert has analyzed the damages in this

  case, which was labor-intensive. The analysis could reliably and manageably be

  measured for purchasers covered by 23 provider agreements, out of hundreds of

  provider agreements with MFN hospitals, at 13 hospitals, out of 70 MFN hospitals.

  According to Plaintiffs, this analysis projects damages that are far less than the multi-

  billion dollar case argued by the Objectors. They argue that the many risks of

  continued litigation cast significant doubt on whether class members would receive

  any recovery. Plaintiffs further argue that even though the United States and the State

  of Michigan obtained success, they did not have to obtain class certification or prove


                                             8
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18875     Page 9 of 31




  that the class members paid an overcharge for hospitals services, or measure the

  amount of the overcharge. While Plaintiffs argue they would have succeeded at trial

  in this case, given the complex economic issues, a jury may not credit Plaintiffs’

  evidence or a jury may award less than the damages that would be sought at trial.

  Plaintiffs claim they face significant risk that class members would receive nothing

  without a settlement, therefore the recovery of nearly $30 million reflects a substantial

  victory for Settlement Class members.

        The main question in approving a class settlement is whether the settlement is

  fair in light of “plaintiff’s likelihood of success on the merits.” UAW, 497 F.3d at 631.

  As noted above, extensive discovery has been held in this case. The Court has denied

  Blue Cross’ initial Motion to Dismiss, finding at that point in the litigation that

  Plaintiffs had stated a claim against Blue Cross. However, in light of Plaintiffs’

  expert’s analysis as to damages, the Court finds that the settlement amount reached

  by the parties is fair in light of any success the Plaintiffs may obtain on the merits of

  the case. Dr. Leitzinger and Plaintiffs determined that damages could be reliably and

  manageably measured only for purchasers covered by 23 provider agreements at 13

  MFN hospitals. This resulted in damages of $118 million, with one direct purchaser,

  HAP, incurring $58 million in damages. HAP’s exclusion from the Class, the

  settlement recovers approximately 50% of the damages incurred by the class.


                                             9
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19            PageID.18876     Page 10 of 31




   Plaintiffs face significant risk that the class members could receive nothing or some

   negligible amount in damages at trial or on appeal.

             The Court finds that the likelihood of success on the merits weighs in favor

   of approving the settlement. The number of opt-outs on remand have decreased and

   thousands of Class Members have filed claims under the settlement.

                  5.     Opinions of Class Counsel and Class Representatives

            The Varnum Group argues that in circumstances where class counsel and class

   representatives receive preferential treatment under the terms of the settlement, the

   Court should not give any weight to their opinions. They claim Class Counsel and the

   Class Representatives have a conflict of interest due to their heavy financial incentive

   to push for the proposed settlement.

            Plaintiffs and their counsel argue that as noted previously, counsel include

   leaders in complex class action litigation, particularly in the field of antitrust. They

   have considered voluminous discovery, expert analysis and engaged in motion

   practice before reaching the settlement. Plaintiffs claim they have participated in the

   case for years and they include all segments of the Settlement Class, including

   individual purchasers, institutional payors, purchasers in each of the Categories 1, 2

   and 3.

            “The judgment of the parties’ counsel that the settlement is in the best interest


                                               10
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18877      Page 11 of 31




   of the settling parties is entitled to significant weight.” IUE-CWA v. Gen. Motors

   Corp., 238 F.R.D. 583, 597 (E.D. Mich. 2006). Courts should defer to the judgment

   of experienced counsel who have evaluated the strength of the proofs. Williams v.

   Vukovich, 720 F.2d 909, 922-23 (6th Cir. 1983).

         Class Counsel and Plaintiffs in this action all support the settlement in this case.

   Deference is given to their opinions because they have had the opportunity to review

   discovery and an opinion by an expert in the evaluation of the case. Although the

   Objectors argue that Class Counsel and the Class Representatives have a conflict of

   interest due to their heavy financial incentive to push for the proposed settlement, the

   Court must weigh this factor significantly in their favor. The Objectors have not

   overcome this burden in light of the discovery taken in this case and the expert

   analysis reviewed by Class Counsel and Named-Plaintiffs.

                6.     Reaction of Absent Class Members

         The Varnum Group argues that Aetna’s parallel lawsuit against Blue Cross

   provides significant evidence of the inadequacy of the proposed settlement. Aetna

   alleges it suffered over $600 million in damages, and with the trebled damages, Aetna

   claims damages of over $2 billion. The Varnum Group argues that the aggregate

   damages in this class action exceed the individual damages sought by Aetna.

         Plaintiffs assert that as to Aetna’s estimate of damages, such estimate is based


                                              11
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18878     Page 12 of 31




   on lost profits for Aetna’s sales in the market for commercial group health insurance

   and diminution of business value, not overcharges for purchases of hospital services

   attributable to Blue Cross’ conduct. In this case, Plaintiffs only sought overcharges

   in the sale of hospital services, not total payments for hospital services paid by class

   members.

         On remand, the number of opt outs decreased by 80%, in light of the Class

   members’ access to the unsealed record. The opt-outs only constitute about 0.005%

   of the Class and 0.01% of those Class members directly notified. Tens of thousands

   of injured Class members have filed claims, 84,094 Class Members, which includes

   many of the largest purchasers of hospital services in Michigan. The reaction of the

   absent class members weighs in favor of approval. They cite cases where courts

   approved class action settlements with a far higher opt out rate such as 0.55% in

   Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566 (9th Cir. 2004) and 0.4% in Garner

   v. State Farm Mut. Auto. Ins., No. 08-cv-1365, 2010 WL 1687832, at *15 (N.D. Cal.

   Apr. 22, 2010). The low number of objections favors approval of the settlement. See,

   D’Amato v. Deutsche Bank, 236 F.3d 78, 86-87 (2d Cir. 2001)(The small number of

   objections weighed in favor of settlement where 27,883 notices were sent and 18

   objections received.).

         Based on the opt out rate at about 0.005% of the Class and 0.01% of those Class


                                             12
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18879     Page 13 of 31




   members directly notified, and the few objections filed against the settlement, the low

   opt-out rate shows that the reaction of absent class members factor weighs in favor of

   settlement.

                 7.    The Public Interest

         Plaintiffs argue that the public interest in this case is to settle a complex

   litigation and class action and to conserve judicial resources. They claim that in this

   case, 169 depositions have been taken, including depositions of over 100 third parties

   (employees from dozens of hospitals), and that having a trial in this case would burden

   the court and place a burden on Michigan healthcare providers.

         There is a strong public interest in encouraging settlement of complex litigation

   and class action suits because such suits are “notoriously difficult and unpredictable

   and settlement conserves judicial resources.” In re Cardizem CD Antitrust Litig., 218

   F.R.D. 508, 530 (E.D. Mich. 2003)(quoting Granada Inv., Inc. v. DWG Corp., 962

   F.2d 1203, 1205 (6th Cir. 1992)). The public interest the Objectors raise is essentially

   a numerosity issue, which weighs in favor of a class action settlement. The public

   interest is strong to settle complex class action cases, such as this case. If the matter

   was to move forward to class action litigation, dispositive motion practice and trial,

   given the number of members in the class, the time to resolve this matter would be

   lengthy. The number of witnesses, including those in the Michigan healthcare system


                                              13
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18880     Page 14 of 31




   involved, would burden those systems. There is no guarantee at trial that the matter

   would be resolved in favor of class members. The public interest in settling complex

   class action litigation weighs in favor of settlement.

                8.     Preferential Treatment/Absent Class Members

         The Objectors argue that based on the Sixth Circuit decision in Greenberg,

   incentive payments to Plaintiffs and Class Counsel are a disincentive for the class

   members to care about the adequacy of relief afforded by unnamed class members and

   instead encourages the class representatives to compromise the interest of the class for

   their personal gain. They claim this constitutes a “bounty.” Such inequities in

   treatment, they argue, make a settlement unfair.

         Plaintiffs assert that the incentive payments to Plaintiffs are allowed and

   encouraged to reward their efforts in litigating the case on behalf of the class. The

   incentives are proportional to the time and resources each Plaintiff devoted to the case.

   They argue that the attorneys’ fees are not dependent on any award, but are subject to

   the Court’s approval. As to absent class members, Plaintiffs argue that the settlement

   on their behalf is not “perfunctory.” The settlement calls for a recovery of over 25

   percent of the $118 million they claimed are the estimated damages in this case,

   which, they argue is not “perfunctory” in light of the risks, burdens and delay of

   continued litigation. They claim that there is no preferential treatment in favor of the


                                              14
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18881     Page 15 of 31




   Plaintiffs and Class Counsel.

         Courts have stressed that incentive awards are the efficient ways of encouraging

   members of a class to become class representatives and rewarding individual efforts

   taken on behalf of the class. Hadix v. Johnson, 322 F.3d 895, 897 (6th Cir. 2003).

   Depending on the circumstances, incentive awards are appropriate. Id. at 897-98.

   Plaintiffs in this case have been involved since the filing of all three consolidated

   cases. They have been involved in extensive discovery and any award to class

   representatives is proportioned to the time and effort each representative performed

   in this action. As to absent class members, their awards are not “perfunctory” in that

   the settlement is over 25 percent of the $118 million in estimated damages. The

   attorneys’ fees requested are not contingent upon any award, but are subject to the

   court’s approval. The Court finds that the settlement before the Court does not give

   preferential treatment to the Plaintiffs, other than the incentives which are reasonable

   in light of their involvement in the case. The Court also finds that the relief to

   unnamed class members is not illusory or perfunctory. Because the settlement does

   not give preferential treatment to Plaintiffs or perfunctory relief to unnamed class

   members, the Court approves the settlement in this case.

                9.     Plan of Allocation

         In addition to the above-stated factors, the Court must also determine whether


                                             15
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19        PageID.18882     Page 16 of 31




   the method of distributing the settlement fund is “fair and reasonable.” Thacker v.

   Chesapeake Appalachia, L.L.C., 695 F. Supp. 2d 521, 534 (E.D. Ky. 2010).

         Plaintiffs in this case have shown that an expert has analyzed the damages in

   this case and the effect of the MFNs on the damages. The Plan of Allocation

   categorizes different claims by placing them in three categories: 23 provider

   agreements for which damages were able to be measured (Category 1); purchases at

   hospitals with an MFN agreement, but for which the plaintiff has no reliable evidence

   of harm or evidence of only de minimus damages (Category 2); and purchases were

   made when no MFN agreement was in effect (Category 3). Category 1 is allocated

   to receive 78 percent of the Net Settlement Fund, Category 2 will receive 20 percent

   of the Net Settlement Fund, and Category 3 will receive 2 percent of the Net

   Settlement Fund. The Plan of Allocation is structured where the stronger claims

   receive more than the other claims where damages are less. Any payments in

   Category 3 which are too small to distribute will instead be made to the non-profit

   organization Free Clinics of Michigan, a charity providing free health services

   throughout Michigan. This non-profit was agreed to by the parties.

                10.   Conclusion/Summary

         The Court has reviewed the various parties’ submissions, objections and

   arguments. Having weighed the factors set forth above, the Court finds that the


                                            16
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18883     Page 17 of 31




   Settlement submitted to the Court is fair, reasonable and adequate and that the Plan

   of Allocation is also fair, reasonable and adequate, as more fully set forth above. The

   Court approves the Settlement and the Plan of Allocation. The Objections are

   overruled for the reasons set forth above.

   IV.   ATTORNEYS’ FEES AND EXPENSES AND INCENTIVE AWARDS

         A.     Attorneys’ Fees and Expenses Standard of Review

         District courts may award reasonable attorneys’ fees and expenses from the

   settlement of a class action upon motion under Fed. R. Civ. P. 54(d)(2) and 23(h).

   The court engages in a two-part analysis when assessing the reasonableness of a fee

   petition. In re Cardinal Health Inc. Sec. Litig., 528 F. Supp. 2d 752, 760 (S.D. Ohio

   2007). First, the court determines the method of calculating the attorneys’ fees–either

   the percentage of the fund approach or the lodestar method. Id.; Van Horn v.

   Nationwide Prop. and Cas. Inc. Co., 436 F. App’x 496, 498 (6th Cir. 2011). The

   court has the discretion to select the appropriate method for calculating attorneys fees

   “in light of the unique characteristics of class actions in general, and of the unique

   circumstances of the actual cases before them.” Rawlings v. Prudential-Bache Props.,

   Inc., 9 F.3d 513, 516 (6th Cir. 1993). In common fund cases, the award of attorneys’

   fees need only “be reasonable under the circumstances.” Id. Second, the court must

   then analyze and weigh the six factors described in Ramey v.Cincinnati Enquirer, Inc.,


                                             17
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19         PageID.18884     Page 18 of 31




   508 F.2d 1188 (6th Cir. 1974). Id.

         B.     Percentage of the Fund Approach

         Class Counsel seeks attorney fees in the amount of $8,631,628.67, or

   approximately 28.78% of the Settlement Fund, and reimbursement of litigation

   expenses of $3,500,000. The collective lodestar figure is much more in the amount

   of $19,748,626.75 at current rates. The requested fee is only 44 cents on the dollar

   compared to the lodestar figure. Courts in this District have approved attorneys’ fees

   in antitrust class actions anywhere from a 30% to a one-third ratio of the common

   fund. See, In re Packaged Ice Antitrust Litig., 08-MDL-01952, 2011 WL 6209188,

   at *19 (E.D. Mich. Dec. 13, 2011); Kogan v. AIMCO Fox Chase, L.P., 193 F.R.D.

   496, 503 (E.D. Mich. 2000). Courts have noted that the range of reasonableness in

   common fund cases is from 20 to 50 percent of the common fund. See, In re

   Telectronics Pacing Sys., Inc., Accufix Atrial “J” Leads Prods. Liab. Litig., 137 F.

   Supp. 2d 1029, 1046 (S.D. Ohio 2001); In re Cincinnati Gas & Elec. Co. Sec. Litig.,

   643 F. Supp. 148, 150 (S.D. Ohio 1986).

         Class Counsel claims that Co-Lead Counsel coordinated the efforts of all

   Plaintiffs’ Counsel to maximize efficiency, minimize duplication of effort, and

   minimize any unnecessary or duplicative billing. Class Counsel asserts the time

   submissions were reviewed to ensure that no person submitted time for unauthorized


                                            18
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18885     Page 19 of 31




   work.

           As noted previously, this action is a complex antitrust class action. Class

   Counsel submitted declarations of the various attorneys who participated in this case

   setting forth their attorneys’ fees and expenses incurred. Based on the submission of

   Class Counsel and after review of the Objections submitted, the Court finds that the

   percentage of the fund method is the proper measure to award attorneys’ fees in this

   case rather than the lodestar method. The percentage of the fund method eliminates

   arguments regarding the reasonableness of rates and hours incurred by the numerous

   counsel involved in this case and fully aligns with the interest of the Class. Rawlings,

   9 F.3d at 515.

           The Court further finds that the requested 28.78% of the fund percentage is

   reasonable in light of the time and resources expended by Class Counsel in this case.

   Taking Class Counsel’s submissions regarding the fees incurred at $19,748,626.75

   under the lodestar method, the 28.78% ratio awards Class Counsel more than $10

   million less if the lodestar method was instead used in this case. Even if 10% of the

   lodestar amount was decreased, Class Counsel’s fees under the lodestar method would

   still be higher than the one-third amount requested by Class Counsel. The Court finds

   that Class Counsel properly supported the request to award one-third of the common

   fund as attorneys’ fees.


                                             19
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18886     Page 20 of 31




         C.     Ramey Factors

         The Court must also review the requested fees and weigh the factors set forth

   in Ramey: (1) the value of the benefits rendered to the class; (2) society’s stake in

   rewarding attorneys who produce such benefits in order to maintain an incentive to

   others; (3) whether the services were undertaken on a contingent fee basis; (4) the

   value of the services on an hourly basis [the lodestar cross-check]; (5) the complexity

   of the litigation; and (6) the professional skill and standing of counsel on both sides.

   Ramey, 508 F.2d at 1194-97. Based on the Class Counsel submissions and reviewing

   the Objections to the requested fees, the Court finds that each of these factors weighs

   in favor of awarding the requested attorneys’ fees.

         The first factor, the value of the benefit to the Class, is that the Settlement

   provides cash payment of $29.99 million to the Class Members. As previously noted,

   this amount represents 25% of the overcharges the Class Members paid as estimated

   by Plaintiffs’ expert. Courts have approved settlements in class action antitrust

   settlements anywhere between 5.35% to 28% of estimated damages in a complex

   antitrust class actions. See, In re Linerboard, 2004 WL 1221350, at *4. This amount

   weights in favor of approving the fee award in light of the risks of the litigation as

   previously addressed.

         Regarding the second factor, the society’s stake in rewarding attorneys as an


                                             20
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19            PageID.18887     Page 21 of 31




   incentive, the Court finds this weighs in favor of approving the fee request. A court

   is tasked with ensuring that counsel are fairly compensated for the work performed

   and the result achieved. Rawlings, 9 F.3d at 516. “Encouraging qualified counsel to

   bring inherently difficult and risky but beneficial class actions ... benefits society.”

   In re Cardizem, 218 F.R.D. at 534. In this case, Class Counsel’s work resulted in a

   settlement for the Class, which in light of the risk of the litigation the attorneys’ fees

   requested are reasonable. As noted above, courts have held that the public interest is

   strong in encouraging settlement of complex litigation and class action suits because

   they are difficult and unpredictable. The settlement conserves judicial resources and

   compensates class members.

         The third factor, whether the services were undertaken on a contingent fee

   basis, weighs in favor of awarding the attorneys’ fees requested. Contingency fee

   arrangements indicate that there is a certain degree of risk in obtaining a recovery. In

   re Telectronics, 137 F. Supp. 2d at 1043. Plaintiff’s Counsel prosecuted the cases on

   a contingent basis. They are aware that for a variety of reasons, including information

   revealed during discovery, court rulings on motions, and findings by a jury, Plaintiff’s

   Counsel could recover no fee for prosecuting the cases. The nature of the contingent

   fee arrangement between Plaintiffs and their Counsel weighs in favor of the fees

   requested by Class Counsel.


                                              21
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18888     Page 22 of 31




         As to the fourth factor, the value of the services on an hourly basis [the lodestar

   cross-check], as noted above, if the Court were to award the attorneys’ fees based on

   the lodestar method, the fees would exceed by more than $10 million the requested

   28.78% ratio. The Court finds that the requested attorneys’ fees amount is reasonable.

         The Court has noted, and there is no real dispute that this antitrust litigation is

   complex. This fifth factor, the complexity of the litigation, weighs in favor of

   awarding the requested attorneys’ fees.

         The sixth factor, the professional skill and standing of counsel on both sides,

   weigh in favor of awarding the attorneys’ fees requested. “The ability of Co-Lead

   Counsel to negotiate a favorable settlement in the face of formidable legal opposition

   further evidences the reasonableness of the fee award requested.” In re Delphi Corp.

   Sec., Derivative & “ERISA” Litig., 248 F.R.D. 483, 504 (E.D. Mich. 2008). The

   Court has observed counsel on all sides of this litigation. There is no doubt that Blue

   Cross is a formidable opponent. Blue Cross’ counsel have zealously defended Blue

   Cross’ position in this litigation and the related litigation before the Court. Class

   Counsel and the other Plaintiffs’ Counsel in this case have also vigorously prosecuted

   the case on behalf of the Class. Class Counsel have submitted the lead counsels’

   backgrounds which indicate that each counsel has excellent standing amongst their

   peers and all are well-experienced in this area of litigation.


                                              22
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18889     Page 23 of 31




         Weighing the Ramey factors set forth by the Sixth Circuit, for the reasons set

   forth above, they requested attorneys’ fees of 28.78% of the Settlement Fund is fair

   and reasonable and is so awarded.

         D.     Expenses

         Class Counsel asserts that they have incurred litigation expenses in the

   aggregate amount of $3,562,462.81 for the benefit of the Settlement Class. They

   claim that a significant component of the expenses is the cost of the expert work

   performed on behalf of the Settlement Class. They retained highly qualified economic

   experts to analyze the impact of Blue Cross’ MFN clauses on prices of acute care

   hospital healthcare services in Michigan, and to address other issues such as market

   definition and market power. Class Counsel claims the experts’ work required

   complex statistical analysis of extraordinarily large amounts of data. They assert that

   the notice sent to the Class indicated Class Counsel would seek up to $3,500,000 in

   litigation expenses, plus settlement-related expenses. The costs incurred by Class

   Counsel are in line with the notice sent to the Class. Class Counsel indicated they will

   seek reimbursement of $3,500,000, but not the additional $62,461.81, in line with the

   notice to the Class.

         Plaintiffs also seek $1,365,038 in an unpaid bill to the Settlement

   Administrator, Epiq. This amount is related to the claims processing and other


                                             23
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18890     Page 24 of 31




   settlement administration prior to the settlement.

         Class counsel is entitled to reimbursement of all reasonable out-of-pocket

   litigation expenses and costs in the prosecution of claims and in obtaining settlement,

   including expenses incurred in connection with document productions, consulting

   with experts and consultants, travel and other litigation-related expenses. In re

   Cardizem, 218 F.R.D. at 535. The type of expenses compensable are the type

   typically billed by attorneys to paying clients in the marketplace. Id. Courts have

   recognized that the assistance of qualified experts is necessary and a costly expense

   in antitrust litigation. See, B&H Med., L.L.C. v. ABP Admin., Inc., No. 02-73615,

   2006 WL 123785, at *3 (E.D. Mich. Jan. 13, 2006).

         Reviewing the expenses incurred by Class Counsel set forth in their

   declarations and after considering the Objections, the Court finds that the requested

   amount incurred by counsel out-of-pocket is reasonable, in light of the time, resources,

   expert analysis and complexity of this class action case. The amount requested is

   substantial at $3,500,000. However, this amount includes complicated analysis by

   experts as to how the MFN clauses impacted healthcare services in Michigan using

   extraordinarily large amount of data. Class Counsel have shown that the experts

   provided significant services on behalf of the Settlement Class resulting in the

   settlement between the parties. Class Counsel is entitled to costs in the amount of


                                             24
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19         PageID.18891    Page 25 of 31




   $3,500,000 and $1,365,038 to Epiq for settlement related administration.

         E.     Incentive Awards

         Class Counsel request $165,000 in incentive awards for each Plaintiff

   organization and individual Plaintiffs as follows:

                C     Michigan Regional Council of Carpenters Employee
                      benefits Fund - $45,000;
                C     Abatement Workers National Health and Welfare
                      Fund - $35,000;
                C     Monroe Plumbers & Pipefitter Local 671 Welfare
                      Fund - $35,000
                C     The Shane Group, Inc. - $20,000
                C     Susan Baynard - $10,000
                C     Anne Patrice Noah - $10,000
                C     Bradley Veneberg - $5,000
                C     Scott Steele - $5,000

   The Notice to the Settlement Class provided incentive awards for the class

   representatives of $240,000, which is .8% of the Settlement Fund. However, Class

   Counsel is only seeking a total of $165,000 in incentive awards, which is 0.55% of the

   Settlement Fund, lower than the amount in the Notice.

         The Sixth Circuit has noted that incentive awards are typically awarded to class

   representatives for their extensive involvement with a lawsuit. Hadix, 322 F.3d at

   897. Awards encourage members of a class to become class representatives and

   reward their efforts taken on behalf of the class. Id. Payment of incentive awards to

   class representatives is a reasonable use of settlement funds. Moulton v. U.S. Steel


                                            25
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19         PageID.18892     Page 26 of 31




   Corp., 581 F.3d 344, 351 (6th Cir. 2009). Courts have approved incentive awards of

   up to $15,000 for individual plaintiff class representatives for providing information

   to class counsel, receiving and approving pleadings, assisting in discovery and

   participating in settlement discussions. See, In re CMS Energy ERISA Litig., No. 02-

   72834, 2006 WL 2109499, at *3 (E.D. Mich. June 27, 2006).           Larger incentive

   awards than those to individual plaintiffs have been approved for organizational class

   representatives because of the greater burden in the course of litigation by producing

   greater numbers of documents and participating in Rule 30(b)(6) depositions. See, In

   re Vitamin C Antitrust Litig., No. 06-MD-1738, 2012 WL 5289514, at *11 (E.D. N.Y.

   Oct. 23, 2012).

         On remand, Plaintiffs submitted declarations by Class Counsel regarding the

   information and the time expended by the individual plaintiffs to validate the

   requested incentive awards pursuant to the Sixth Circuit’s guidance. Some of these

   individual Plaintiffs have worked with Class Counsel since 2010.

         After reviewing the request for incentive awards and the Objections thereto, the

   Court finds that the awards requested are reasonable. The three Union self-funded

   organizations produced thousands of documents during discovery. The organizations

   shared their knowledge of the industry with Class Counsel and assisted in drafting and

   responding to discovery requests. The organizations’ staff and agents spent time and


                                            26
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18893    Page 27 of 31




   resources during the litigation resulting in the settlement on behalf of the Class. The

   Shane Group was an initial filer of the lawsuit in October 2010. Its representatives

   worked with Class Counsel throughout the litigation locating and producing

   documents, responding to discovery requests and reviewing filings in the case. Based

   on these four groups’ participation in the litigation resulting in the settlement on

   behalf of the Class, the incentive awards requested for each are reasonable.

         As to the individual awards for Baynard and Noah, according to Class Counsel,

   they provided important and indispensable service to the Settlement Class. They

   searched their personal records multiple times to locate documents responsive to Blue

   Cross’ discovery requests and obtained documents in the custody of third parties.

   Both testified via depositions, which required them to travel to Detroit from northern

   Michigan. The Court finds that the requested incentive awards for Noah and Baynard

   are reasonable in light of their participation during the discovery phase of the

   litigation. Their participation benefitted the Class.

         The individuals Veneberg and Steele filed their complaints in October 2010 and

   January 2011, respectively. They both participated in discovery by locating and

   producing documents. The Court finds that their participation in the litigation

   supports the requested incentive awards.

   V.    THE VARNUM GROUP’S MOTION FOR ATTORNEY FEES


                                              27
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19          PageID.18894     Page 28 of 31




         The Varnum Group requests attorney fees and non-taxable costs in the amount

   of $165,128.43 in relation to its September 24, 2014 Objection and subsequent appeal.

   The Varnum Group argues that its objections and subsequent appeal conferred a

   benefit to the class when the Sixth Circuit ruled that documents be unsealed to allow

   class members to better assess the merits of the case and the value of the settlement.

         Plaintiffs oppose the motion arguing that the Varnum Group’s motion for

   attorney fees is untimely because it was filed at the deadline for any objections to the

   proposed settlement which meant that the Class was unable to evaluate and potentially

   object to the Varnum Group’s motion for fees and expenses. Plaintiffs also argue that

   the Varnum Group did not confer a benefit to the Class, but rather harmed the Class.

   Plaintiffs claim the Varnum Group achieved zero economic benefit for the Class

   through their actions and have caused substantial delay in the distribution of the

   settlement to Class members. Plaintiffs further claim that the settlement common fund

   preliminary approved on remand is the same amount as the one granted final approval

   in March 2015. Plaintiffs assert that the Varnum Group’s actions have resulted in a

   four year delay and has prevented Class members from receiving the benefit of the

   settlement.

         The Rule 23(h) commentary provides that, “there may be a basis for making an

   award to other counsel whose work produced a beneficial result for the class, such as


                                             28
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19         PageID.18895     Page 29 of 31




   ... attorneys who represented objectors to a proposed settlement under Rule 23(e).”

   Fed. R. Civ. P. 23(h), 1998 Committee Notes to Subdivision (h); In re Cardinal

   Health, Inc. Sec. Litig., 550 F.Supp.2d 751, 753 (S.D. Ohio 2008) (citing Vizcaino v.

   Microsoft Corp., 290 F.3d 1043, 1051 (9th Cir. 2002).

         Based on the Court’s review of the Varnum Group’s objections relating to the

   sealed documents and the resulting decision by the Sixth Circuit, the Court finds that

   the Varnum Group’s arguments regarding the sealed documents benefitted the Class.

   The Class was later able to review the unsealed documents to evaluate and assess the

   fairness of the settlement.

         As to the amount, the Court does not agree that the Varnum Group is entitled

   to the amount requested. The Varnum Group’s request to unseal was vigorously

   defended by Blue Cross and many entities who had numerous confidentiality and

   trade secret concerns. The Sixth Circuit allowed parties to demonstrate on remand on

   a document-by-document and line-by-line basis to meet the demanding requirements

   for sealing the documents. Shane Group, at 309. On remand, extensive review by

   many entities occurred. The sealed documents issue was also not the main focus of

   the Varnum Group’s objections and appeal. A review of the time sheets so supports

   this Court’s finding that the sealed documents issue was not the main focus of the

   Varnum Group’s objections and appeal. The Court will reduce the time requested to


                                            29
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19           PageID.18896     Page 30 of 31




   the time actually spent on the sealing the documents issue.

            The lodestar method the Varnum Group urges the Court to apply was not

   objected to by the Plaintiffs, nor the attorney fee rates requested. The Court finds the

   lodestar method will be used in this instance and applied to the hours found by this

   Court to be related to the sealing the documents issue. The Varnum Group must

   resubmit the time sheets, highlighting the time spent on the sealed documents issue.

   The Court will further review the resubmitted time sheets and apply the lodestar

   method to the time the Court finds the Varnum Group spent on the sealed documents

   issue.

   VI. CONCLUSION

            After considering and reviewing all the arguments submitted by the parties, for

   the reasons set forth above, the Court finds that the Settlement and the Plan of

   Allocation is fair, reasonable and adequate to the interest of the Class Members. The

   Objections filed, specifically filed by Christopher Andrews and the Entities/Objectors

   represented by the Varnum Firm, are OVERRULED and DENIED.

            Accordingly,

            IT IS ORDERED that Class Counsel’s Motion for Award of Attorneys’ Fees,

   Reimbursement of Expenses and Payment of Incentive Awards to Class

   Representatives (Doc. No. 336) is GRANTED.


                                               30
Case 2:10-cv-14360-DPH-MKM ECF No. 364 filed 09/30/19       PageID.18897    Page 31 of 31




         IT IS FURTHER ORDERED that the Varnum Group’s Motion for Attorney

   Fees and Costs (Doc. No. 342) is GRANTED IN PART and DENIED IN PART as

   more fully set forth above. The Varnum Group must resubmit the time sheets by

   October 21, 2019, highlighting the time spent on the sealed documents issue only.

   Any response/objections to the resubmitted time sheets must be filed by November

   4, 2019. Any reply to the response/objections must be filed by November 12, 2019.

   The matter will be decided by the Court without any further hearings.

         IT IS FURTHER ORDERED that the Motion for Final Approval of Settlement

   and Plan of Allocation (Doc. No. 351) is GRANTED.

         IT IS FURTHER ORDERED that the Motion to File Response to Defendant

   BCBSM’s Memorandum (Doc. No. 354) is GRANTED.



                                                s/Denise Page Hood
                                                DENISE PAGE HOOD
                                                Chief United States District Judge
   DATED: September 30, 2019




                                           31
